Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-4, 6-10 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant's arguments are persuasive: 
MZ teaches making imitation cheese (pg. 7, l. 28), using 60 to 100 wt% of a fat blend (pg. 3, l. 13,) comprising: 
0.5-15 of red palm oil;

15-75 wt.% of a highly unsaturated oil selected from the group consisting of: sunflower oil, soybean oil, rapeseed oil, cottonseed oil, safflower oil, marine oil, corn oil, olive oil, linseed oil and combinations thereof; and 

25-60 wt. % of a structuring fat selected from the group consisting of palm oil, palm oil fractions (liquid at room temp), laurel fat, laurel fat fractions, fully hydrogenated vegetable oil (solid at room temp), and combinations thereof (l. 1, pg. 3); 

Secondary references were/can be applied to show that a single ingredient structuring fat of a fully hydrogenated vegetable oil, amounts to shortening, and therefore reads on the claimed solid fat content of the claimed solid fat to liquid fat ratio.

However, when MZ is relied on to teach the claimed palm oil fractions, the structure fat then also comprises this fat that is liquid at room temperature, and there is no evidence that the fat blend of MZ, as modified, provides the claimed solid fat content of the claimed ratio. 


The closest prior art was applied in the Office Action of 3/29/2022.

Therefore, the prior art does not disclose, teach nor fairly suggest an imitation cheese product comprising the specifically claimed types of fats, including the claimed: fractionated vegetable oil and solid fat content at about 25°C, along with all the other ingredients claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793